Citation Nr: 0921835	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-21 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1951 to August 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This decision, in 
pertinent part, denied service connection for hearing loss 
and tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Although the Veteran's experience as a fighter pilot is 
consistent with in-service noise exposure, competent medical 
evidence addressing the question of whether there exists a 
medical nexus between any in-service noise exposure and 
current bilateral hearing loss weighs against the claim.  

4.  Tinnitus is not shown to be due to exposure to acoustic 
trauma during military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§  1110, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§  3.102, 
3.159, 3.303, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  The Veteran's claim for sc for a hearing loss 
and tinnitus was received in November 2007.  The Veteran was 
notified of the general provisions of the VCAA by the 
Columbia RO in correspondence dated in December 2007.  The 
letter informed the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§  
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In March 2006, the Court in Dingess/Hartman v Nicholson, 19 
Vet. App. 473 (2006) found that the VCAA notice requirements 
applied to all elements of a claim.  The December 2007 notice 
to the Veteran also notified him of the provisions outlined 
by the Court in Dingess/Hartman.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained.

The Veteran's service treatment records and all relevant 
private and VA audiological treatment and examination records 
showing the state of his hearing loss and tinnitus from 1951 
to 2008 have been obtained and associated with the claims 
file.  No additional evidence has been identified by the 
Veteran as being available but absent from the record in 
February 2008.  Therefore, the Board finds that any failure 
on the part of the VA to further notify the Veteran regarding 
evidence to be secured by the VA, and evidence to be secured 
by the Veteran, is harmless.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, the Board finds the 
available medical evidence is sufficient for an adequate 
determination, and duty to assist and notification provisions 
of the VCAA have been fulfilled.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronocity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous system 
(sensorineural hearing loss), although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of the VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
and with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends his bilateral hearing loss and tinnitus 
were a result of the lack of hearing protection during active 
duty flights and work on the flight line.  The Veteran's DD 
Form 214 (Report of Discharge from Service) noted that his 
military occupation specialty was a fighter pilot.  

In an enlistment examination report dated in January 1951, 
hearing acuity on whispered voice testing was reported as 
15/15 bilaterally.  

The Veteran underwent multiple audiometric examinations 
during his active duty military service.  It should be noted 
that prior to November 1, 1967, service departments used ASA 
units to record puretone sensitivity thresholds in 
audiometric measurement.  VA currently uses ISO (ANSI) units. 
 For purposes of comparison between the service audiometric 
data and more recent VA audiometric data, the table below 
shows the ASA measurements recorded in service, with the 
comparable ISO (ANSI) measurements in adjacent parentheses.  
The results are recorded as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
April 1952

RIGHT
10 (25)
10 (20)
5 (15)
-
5 (10)

LEFT
5 (20)
10 (20)
10 (20)
-
10 (15)
July 1952

RIGHT
10 (25)
10 (20)
5 (15)
-
5 (10)

LEFT
5 (20)
10 (20)
10 (20)
-
10 (15)

In a service treatment note dated September 1954, the Veteran 
complained of slight trouble with his ears with intermittent 
stopping of the ears and sounds as if fluid were sloshing in 
his ears.  The Veteran could still vent his ears with 
Valsalva.  In a treatment note dated three days later, both 
ear drums appeared normal.  

In his separation report of medical history dated in June 
1956, the Veteran reported experiencing ear, nose, or throat 
trouble.  The physician's summary noted serous otitis extreme 
on occasion with no complications or sequela.  On physical 
examination, audiometric testing was reported as follows:




HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
June 1956
(Separatio
n)
RIGHT
-5 (10)
0 (10)
0 (10)
-
0 (5)

LEFT
-5 (10)
0 (10)
15 (25)
-
25 (30)

In a post-service appointment and commission report of 
medical history for the Michigan Air National Guard dated in 
October 1960, the Veteran reported experiencing ear, nose, or 
throat trouble.  The physician's summary noted he had 
recurrent ear infection relieved by tonsillectomy.  In an 
appointment medical examination report dated in October 1960, 
audiometric testing was reported as follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000

Add
(15)
(10)
(10)
(10)
(5)
October 
1960
(Appointme
nt)
RIGHT
5 (20)
5 (15)
5 (15)
0 (10)
0 (5)

LEFT
10 
(25)
10 
(20)
0 (10)
5 (15)
5 (10)

Private medical records dated August 2005 include 
uninterpreted audiology tests.  The etiology of any hearing 
loss was not disclosed in the records.

On VA examination for hearing loss and tinnitus in April 
2008, the Veteran related noise exposure to jet noise with 
after burners, employment in a paper mill for fifteen years 
and GE aerospace for ten years, as well as recreational 
target shooting and hunting with firearms.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
65
LEFT
25
40
65
70
85

The VA audiologist reviewed the claims file and opined that 
hearing loss and tinnitus were not caused by or a result of 
military service.  The rationale for her opinion was 
audiograms showing normal hearing at entry and discharge and 
no reports of tinnitus in the service treatment records. 

The evidence clearly indicates that the Veteran currently has 
bilateral hearing loss to an extent recognized for VA 
compensation purposes.  The Board has considered the Veteran 
and his representative's contentions that his current 
bilateral hearing loss and tinnitus are a result of noise 
exposure during active service, but finds that service 
connection for these disabilities is not warranted because 
there is no objective evidence suggesting a connection 
between his current disabilities and an injury or disease 
during service, nor is there any evidence to document any 
hearing loss or tinnitus for more than 40 years after 
service.

The Board recognizes that the first record of complaints of 
hearing loss and tinnitus in the medical evidence of record 
appear in the April 2008 VA examination report-over 42 years 
after leaving active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).

In this case, the Veteran cannot establish a service 
connection claim on the basis of his assertions alone.  The 
Board has carefully considered the Veteran's statements 
regarding his claimed hearing loss and tinnitus.  While the 
Board does not doubt the sincerity of the Veteran's belief 
that his current hearing loss and tinnitus are a result of 
service noise exposure, these claims turn on a medical 
matter.  Though the Veteran may be competent to testify as to 
the sensory perceptions of his current disorders, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  Lay persons are limited to attesting to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  As a layperson without the appropriate medical 
training or expertise, the Veteran is not competent to render 
a probative opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the Veteran's assertions in this regard do not 
constitute persuasive evidence in support of the claims for 
service connection.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that hearing 
loss and tinnitus were caused by service that ended in 1956.  
In this case, where the Veteran's service treatment records 
(which are negative for any signs, symptoms, or diagnosis of 
hearing loss or tinnitus), and his post-service treatment 
records are considered (which contain no mention of hearing 
loss or tinnitus until 2008, and which do not contain 
persuasive medical evidence of a nexus between tinnitus and 
hearing loss and the veteran's service [see VA examination 
report from April 2008]), the Board finds that the medical 
evidence outweighs the Veteran's contentions that he has 
tinnitus and hearing loss that is related to his service.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


